A sheriff is liable for the trespass or misfeasance of •his deputy while acting under color of his office, and may be sued jointly with the deputy, although he has not participated personally in the wrongful act.
When, therefore, a deputy levied upon and took property in the hands of a vendee, to whom it had been fraudulently transferred by the judgment debtor, and sold enough to pay the execution, leaving a considerable surplus, of which surplus a portion was returned to the vendee in a damaged state, and another portion was not returned at all,—
Held, that the sheriff and deputy were jointly liable for the goods not returned, and for the injury to those which were damaged.
(S. C., 9 N. Y. 589.)